t c memo united_states tax_court kermit w kinkade petitioner v commissioner of internal revenue respondent docket no filed date kermit w kinkade pro_se d lyndell pickett for respondent memorandum opinion beghe judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure ---- big_number big_number dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue all monetary amounts have been rounded to the nearest dollar background petitioner filed a pro_se petition using a form that had obviously been prepared by someone else petitioner disputed respondent's determinations but he failed to allege any facts in support of his position petitioner attached to his petition exhibit a stating as follows exhibit a demand is made that the tax_court transfer this case to the appellate division of the irs on the grounds that this taxpayer has been denied due process of law and has a substantial claim under the new taxpayer_bill_of_rights against the agent and the irs plus other causes of action that have not been fully determined as of the present date avoidance and or affirmative defenses petitioner alleges as an avoidance and or affirmative defense bach of the following that have been marked by an x on the line before the item listed xx res_judicata xx estoppel xx waiver xx duress xx fraud xx statute_of_limitations x invalid notice_of_deficiency not complying with the tax code provisions x fatlure to provide freedom_of_information_act documents and materials necessary for petitioner to prepare for trial xx fatlure of respondent to fully cooperate as provided by the standing order xx failure of respondent to exhaust administrative remedies no prior contact xx laches x the clean hands doctrine unclean hands of respondent x illegality x failure of jurisdiction over petitioner discharge_in_bankruptcy other this case was calendared for trial at the court's louisville kentucky trial session beginning date it came to the court's attention that petitioner had another case for docket no that was calendared for trial at the court's louisville kentucky trial session beginning date the petition disputing respondent's determinations in petitioner's case interposed the same laundry list of avoidance and or affirmative defenses the court calendared the case at docket no for oral report with this case at the date louisville trial session respondent served a timely trial memorandum alerting petitioner that respondent would seek a penalty under sec_6673 against petitioner for asserting groundless and frivolous positions the court attempted to have a pretrial telephone conference with the parties but was unable to do so because petitioner had not provided a current address and telephone number at the calendar call respondent filed a motion for the imposition of a penalty under sec_6673 reciting that respondent had furnished petitioner copies of sec_6673 and relevant court opinions petitioner submitted a trial memorandum consisting of a 10-page canned brief replete with frivolous arguments about the invalidity of the federal_income_tax laws as applied to him and a supplement stipulation of facts with more than pages of exhibits including a copy of a 158-page preprinted document entitled reliance defense as exhibit 7-j prepared by william drexler esq juris doctor which petitioner characterized as follows this petitioner relies on the knowledge that he is subject_to an income_tax if he was involved in any activity that is harmful or evil or detrimental to the well being of a sovereign citizen_of_the_united_states and any one involved in a privilege granted or licensed by the state or federal government is also subject_to income_tax this petitioner informed and hereby relies on reliance defense supra which is the compilation of many scholars that have spent years gathering the information that is relevant to this case and which addresses the relevant issues as designated in the parties’ trial memorandums and in particular as set forth by william t conklin pages of exhibit 7-j at the calendar call the court gave petitioner copies of opinions in four cases to read before trial which was set for the afternoon of the same day to demonstrate to you the error of your ways that the position that you are taking as set forth in your trial memorandum is not going to prevail ' the court suggested that rather than pursuing frivolous arguments petitioner should attempt to present evidence of deductible expenses that might reduce the deficiencies and additions when the case was recalled in the afternoon respondent's counsel reported that a basis of settlement had not been reached and handed up a bare-bones stipulation of facts petitioner had refused to stipulate that he had not filed federal_income_tax returns for the years in question or the amounts of compensation he had received petitioner's refusal to stipulate led to a trial on these issues with the introduction of documentary_evidence to support respondent's determinations that petitioner had not filed income_tax returns and the testimony of four witnesses petitioner's two employers and their respective ' 791_f2d_68 7th cir ghalardi income_tax educ found v commissioner tcmemo_1998_460 liddane v commissioner tcmemo_1998_259 talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir accountants as to the amounts of compensation that he had received from his employers petitioner presented no evidence at all relevant times including the time of filing his petition petitioner has been a resident of jeffersonville indiana petitioner did not file federal_income_tax returns for any of the taxable years or petitioner is a skilled craftsman in the jewelry trade doing designing engraving wax carving stone setting casting finishing polishing and general repair for his services as a jewelry craftsman petitioner received the following amounts of compensation payer aesthetics in g metry year jewelry inc jewelers inc dollar_figure --t big_number dollar_figure big_number big_number petitioner also received unemployment_compensation of dollar_figure in during the years in question the following amounts of federal_income_tax were withheld from petitioner's wages by aesthetics in jewelry inc taxable amounts year withheld dollar_figure big_number big_number the amounts of tax withheld from petitioner's wages by aesthetics in jewelry inc did not satisfy his obligations to pay estimated_tax in and at the conclusion of the testimony of respondent's witnesses petitioner said that he wanted to submit additional briefs the court warned him that would mean more work for respondent and the court which could result ina larger penalty under sec_6673 than if the court just ruled from the bench petitioner replied i am willing to take that risk the court set a briefing schedule and briefs have been filed by the parties notwithstanding that this case has been submitted to the court for decision as described above the case at docket no was disposed of on date by entry of an agreed decision that reduced the amounts of the deficiencies and additions originally determined by respondent discussion respondent's determinations in this case were based upon third-party information returns for compensation paid to petitioner petitioner refused to stipulate the amounts received in the face of petitioner's refusal respondent out of an abundance of caution in the face of sec_6201 proved the amounts received by the testimony and records of petitioner's former employers and their accountants petitioner has not disputed respondent's determination that he received unemployment_compensation in from the commonwealth of kentucky respondent proffered evidence that convinces the court that petitioner did not file income_tax returns or pay any estimated_tax in addition to the tax withheld with respect to any of the taxable years at issue petitioner's brief contains outworn arguments about the unconstitutionality of the federal_income_tax in its application to earned_income that are refuted by numerous court opinions including the opinions cited supra note which were provided to petitioner before the trial resulting from his refusal to concede respondent's determinations those opinions establish that the compensation paid to petitioner during the taxable years in guestion is included in his gross_income and is subject_to federal_income_tax petitioner's arguments are without merit and he is liable for income_tax and additions to tax as determined by respondent no useful purpose would be served by any further explanation turning to respondent's motion for a penalty under sec_6673 we observe that in each of the cases cited supra note a penalty had been imposed under sec_6673 which now provides for imposition of a penalty of up to dollar_figure against a party who advances frivolous or groundless positions or institutes or maintains a proceeding primarily for delay petitioner has chosen to ignore the court's precedents and admonitions and has continued to assert frivolous and groundless positions petitioner has wasted valuable time and imposed additional costs on respondent the court and petitioner's employers and their accountants by refusing to stipulate the amounts of compensation that he received from his employers during the taxable years in guestion and other facts that were not reasonably in dispute including his failures to file returns petitioner apparently followed the court's advice in settling the case at docket no but he has continued to play his hopeless hand in this case consciously choosing to risk the imposition of a penalty under sec_6673 in the face of petitioner's refusal to deal with this case on the merits respondent has asked the court to impose a penalty under sec_6673 in the full amount permitted by law dollar_figure the court agrees with respondent that a substantial penalty is appropriate but considering the total amount owed by petitioner not in the full amount of dollar_figure we will exercise our discretion under sec_6673 to reguire petitioner to pay a penalty to the united_states in the amount of dollar_figure an appropriate order will be issued and decision will be entered for respondent
